 Case 1:19-cv-00506-TFM-N Document 1 Filed 08/08/19 Page 1 of 4                      PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

STEINER SHIPYARD, INC.                §
                                      §
                         Plaintiff,   §
                                      §
v.                                    §                 CASE NO. 19-CV-506
                                      §                 Admiralty Rule 9(h)
M/V THE REVIVAL, in rem, her engines, §
tackle, apparel, et al.,              §
                                      §
v.                                    §
                                      §
SPEAR POINT SHIPPING, LTD.,           §
and EDRAL ADAMS, in personam,         §
                                      §
                         Defendants   §

                                           COMPLAINT


          Steiner Shipyard, Inc. (“Steiner”) sometimes referred to as “Plaintiff”, by its attorneys,

Hand Arendall Harrison Sale LLC, complaining of the vessel M/V THE REVIVIAL, in rem, Spear

Point Shipping, Ltd., and Edral Adams (collectively “Defendants”), alleges upon information and

belief.

                                                  I.

          This is an admiralty or maritime claim within the meaning of 28 U.S.C. § 1333 and Rule

9(h) of the Federal Rules of Civil Procedure.


                                                  II.

          On information and belief, defendant Spear Point Shipping Ltd. was a business entity

organized and existing under the laws of a State other than the State of Alabama and/or a d/b/a

through which defendant Edral Adams did business within the State of Alabama and this district
 Case 1:19-cv-00506-TFM-N Document 1 Filed 08/08/19 Page 2 of 4                         PageID #: 2



and/or Edral Adams acted in his individual capacity within this district and were and are the owners

and/or managers of the M/V THE REVIVAL.

                                                   III.

            At all times hereinafter mentioned, the M/V THE REVIVAL, was an ocean-going vessel

which is now and will be during the pendency of this suit within the navigable waters of this district

and within the jurisdiction of this Honorable Court.

                                                   IV.

            Plaintiff alleges that it has a maritime lien against the said M/V THE REVIVAL for the

sums due it for necessary services supplied to the vessel and therefor files this complaint to enforce

its lien.

                                                    V.

            Pursuant to an agreement with Defendants, Plaintiff supplied dockage, repairs, supplies

and other necessaries to the defendant vessel in the Port of Bayou La Batre, Alabama in an amount

presently estimated to be in excess of one hundred thousand dollars ($100,000.00).

                                                   VI.

            Although demand has been duly made, Defendants have failed and refuse to pay the

aforesaid claims and the whole amount thereof, together with interest thereon from the date the

services were rendered and the products were supplied and are due and owing to complainant.

                                                   VII.

            All and singular, the premises are true and correct and within the admiralty and maritime

jurisdiction of the United States and this Honorable Court.

            WHEREFORE, complainant prays:

            1.     That process and due form of law according to the rules and practices of this Court,
 Case 1:19-cv-00506-TFM-N Document 1 Filed 08/08/19 Page 3 of 4                         PageID #: 3



in causes of admiralty and maritime jurisdiction may issue against the M/V THE REVIVAL, and

that all persons having or claiming an interest therein may be cited to appear and answer, the

matters aforesaid; and

       2.        That this Honorable Court may be pleased to enter in rem judgment in Plaintiff’s

favor in the amount of One Hundred Thousand Dollars ($100,000.00) together with interest and

costs, and fees against the M/V THE REVIVAL, its tackle and appurtenances, etc., be condemned

and sold to satisfy the said decree; and

       3.        That the court enter judgment in personam against Defendants Spear Point Shipping

Ltd. and Edral Adams in the amount of its claim as aforesaid, plus interest, costs and fees.

       4.        That Plaintiff have such other and further relief as law and justice require under the

circumstances.



                                                s/ Blane H. Crutchfield
                                                BLANE H. CRUTCHFIELD (CRUTB4243)
                                                Attorney for Plaintiff
                                                Steiner Shipyard, Inc.


OF COUNSEL:

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, Alabama 36601
Telephone: (251) 432-5511
Facsimile: (251) 694-6375
E-mail: bcrutchfield@handfirm.com


PLEASE SEIZE THE M/V THE REVIVAL
PRESENTLY LOCATED AT: 8585 E. Davenport Street, Bayou La Batre, Alabama 36509
Case 1:19-cv-00506-TFM-N Document 1 Filed 08/08/19 Page 4 of 4   PageID #: 4
